Citation Nr: 1732789	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-49 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer, to include as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from April 1944 to May 1946 and from August 1947 to June 1948.

This matter came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer (DRO) in October 2009 and before the undersigned Veterans Law Judge (VLJ) in August 2011.  Transcripts of both hearings are associated with the record.

The Board denied the Veteran's claim in February 2012.  He appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted the parties' joint motion for remand and returned the appeal to the Board for action consistent with the terms of the joint motion. 

In September 2013 and February 2016, the Board remanded the issue on appeal for development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Board remanded the claim of entitlement to service connection for skin cancer, to include as the result of exposure to ionizing radiation, for further development in accordance with 38 C.F.R. § 3.311.  The Board particularly sought a dose estimate under 38 C.F.R. § 3.311(a)(2)(iii), and referral to the Under Secretary for Benefits (or designee) for consideration under 38 C.F.R. § 3.311(c).  

Following the Board's remand, another dose estimate was obtained in March 2017.  The Under Secretary then requested an advisory opinion, which was obtained in May 2017.  See 38 C.F.R. § 3.311(c)(1).  In June 2017 the Under Secretary then informed the RO that there was no reasonable possibility that the Veteran's skin cancer could be attributed to ionizing radiation exposure while in military service.  The RO then continued to deny the claim.  

When the Board remanded the matter in February 2016, it did so to afford the Veteran appropriate development under 38 C.F.R. § 3.311, that adequately considered his medical history which included skin symptoms since 1978.  The advisory opinion obtained in May 2017 considers this history.  However, the advisory opinion goes further, and requires clarification.  

The Board notes that primarily and historically at issue is whether the Veteran's skin cancers are attributable to exposure to ionizing radiation during his presence at Nagasaki for a period of five days, six weeks after the use of the atom bomb in August 1945.  However, the record also raises the possibility that his skin cancers are attributable to sun exposure during service.  

A review of the record reflects that the Veteran asserts that he had significant sun exposure during his service, particularly his service in the U.S. Navy, aboard the USS Cofer.  In statements of record, the Veteran has indicated that he spent much time shirtless on the deck of this ship during his time in the South Pacific.  

Of record is a May 2016 letter from the Veteran's dermatologist.  The dermatologist's letter reflects a history of skin cancer removals, and numerous pre-cancerous actinic keratoses.  The dermatologist concluded that, in his professional opinion, he felt that the Veteran's exposure to both radiation from the atomic bomb and the "twelve months he spent in the South Pacific sun" made it a "more than 50% likelihood that his radiation and sun exposure during his military service caused his skin cancers and pre skin cancers."

The May 2017 medical advisory opinion addresses the question of whether the Veteran's skin cancer is attributable to sun exposure, and in pertinent part states that one "could say that, based upon our research, medical knowledge, and the history of sun exposure" that the sun exposure "alone could be causative for [the Veteran's skin cancers.]"  The opinion further emphasizes that "[a]nyone who spends time in the sun may develop skin cancer, especially if the skin isn't protected by sunscreen or clothing."  Further, the opinion notes that chronic sun exposure is the cause of almost all skin cancers, and that one "could easily opine in the negative for skin cancers."

Clarification of the May 2017 opinion is necessary to address the claim.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, the May 2017 opinion is equivocal.  The medical doctor that wrote it states that the Veteran's sun exposure "could be causative" for his skin cancer, but also that he could easily state otherwise.  This opinion lacks sufficient specificity for the Board to review.  Accordingly, it is returned.  38 C.F.R. § 4.2.





Accordingly, the case is REMANDED for the following action:

1.  Utilizing the latest radiation dose estimate of record, refer the claim to the Under Secretary for Benefits (or designee) for consideration under 38 C.F.R. § 3.311(c) and an addendum to the May 2017, advisory opinion.  

Such review should consider, and discuss as necessary, the Veteran's reported onset of skin problems in 1978, his initial diagnosis of skin cancer below the lower lip in 1984, and additional diagnoses thereafter.  The opinion should consider the Veteran's family history of cancer, his sun exposure while living in Florida that included his hobby of golfing, and any other relevant factors.  In addition, the review must consider and discuss the Veteran's assertions that his skin cancer is related to sun exposure in service.  

The reviewing medical professional must address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sun exposure in service independently resulted in skin cancer, or that the Veteran's sun exposure in concert with his exposure to ionizing radiation resulted in skin cancer.  

If the author of the May 2017 advisory opinion is unavailable, the claims file and a copy of this remand should be forwarded to another appropriate medical professional for the requested addendum opinion.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of benefits requested is not granted, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




